Exhibit 10.4

CENTERPOINT PROPERTIES TRUST

2000 OMNIBUS EMPLOYEE RETENTION AND INCENTIVE PLAN

 

RESTRICTED SHARE AGREEMENT

 


THIS RESTRICTED SHARE AGREEMENT (THE “AGREEMENT”) IS DATED AS OF MARCH 7, 2003
BETWEEN CENTERPOINT PROPERTIES TRUST, A MARYLAND REAL ESTATE INVESTMENT TRUST
(THE “COMPANY”), AND ROCKFORD O. KOTTKA(THE “GRANTEE”).

 

                                This Agreement is made pursuant to, and is
governed by, the CenterPoint Properties Trust Omnibus 2000 Employee Retention
and Incentive Plan (the “2000 Plan”).  Capitalized terms not otherwise defined
herein shall have the meanings set forth in the Plan.  The purpose of this
Agreement is to establish a written agreement evidencing a grant of Restricted
Shares made in accordance with the terms of the Plan.  In this Agreement,
“Restricted Shares” means shares granted pursuant to this Agreement or other
securities resulting from an adjustment under Section 1.5 and 6.2 of the 2000
Plan.

 

The parties agree as follows:

 

1.                      Grant of Restricted Shares.  The Company hereby grants
to the Grantee March 7 common shares (the “Shares”) under the terms and
conditions hereof.

 

2.                      Share Price.  The Share Price of the Shares is 56.30.

 

3.                      Time Goal.  Eight (8) years.

 

4.                      Performance Goal. 60%.

 

5.                      Vesting.   Except as otherwise provided in the 2000 Plan
or in this Agreement, the shares shall become vested as follows:

 

(a)                   Achievement of Performance Goal.  All Shares granted and
not previously vested or forfeited shall vest at the close of business on the
last day of a period commencing at least two years after the date of this award
and including 60 consecutive trading days such that the average total
shareholder return for such trading days equals or exceeds 60%.

 

Total shareholder return means, with respect to each award, a fraction the
numerator of which shall be the cumulative share price appreciation (the
difference between (i) the share price of the Company’s common shares on the
date of any determination thereof plus the aggregate amount of cash
distributions per share for the period commencing on the date of this award and
ending on the date of any such determination and (ii) the price of the Shares on
the date of this award) and the denominator of which shall be the price on the
date of this award.

 

(b)                   Change of Control.  Shares not previously vested or
forfeited shall become fully vested upon a Change of Control as defined in the
2000 Plan.

 

 

1

--------------------------------------------------------------------------------


 

 

(c)                   Time Goal.   Shares not previously vested or forfeited
shall become fully vested at the close of business on the eighth anniversary of
the date of this Agreement.

 

6.                      Rights of the Company.  This Agreement does not affect
the Company’s right to take any corporate action, including its right to
recapitalize, reorganize or consolidate, issue bonds, notes or stock, including
preferred stock or options therefore, to dissolve or liquidate, or to sell or
transfer any part of its assets or business.

 

7.                      Taxes.  The Company may pay or withhold the amount of
any tax attributable to any Shares deliverable under this Agreement or dividends
payable thereon, and the Company may defer making delivery or payment until it
is indemnified to its satisfaction for that tax.

 

8.                      Compliance with Laws.  Shares can be delivered under
this Agreement only in compliance with all applicable federal and state laws and
regulations, including without limitation state and federal securities laws, and
the rules of all stock exchanges on which the common shares are listed at any
time.  Shares may not be issued under this Agreement until the Company has
obtained the consent or approval of every regulatory body having jurisdiction
over such matters as the Company deems advisable.  Each person or estate that
acquired the right to receive shares by bequest or inheritance may be required
by the Company to furnish reasonable evidence of ownership of the shares as a
condition to their issuance.   In addition, the Company may require such
consents and releases of taxing authorities as the Company deems advisable.

 

9.                      Stock Legends.  Any certificate issued to evidence the
Shares issued shall bear such legends and statements as the Company deems
advisable to assure compliance with all federal and state laws and regulations.

 

10.               No Right of Employment.  Nothing in this Agreement shall
confer any right on an employee to continue in the employ of the Company or
shall interfere in any way with the right of the Company to terminate such
employee employment at any time.

 

11.               Amendment of Agreement.  The Company may alter, amend, or
terminate this Agreement only with the Grantee’s consent, except for adjustments
expressly provided by this Agreement.

 

12.               Miscellaneous.  This Agreement is subject to and controlled by
the 2000 Plan.  In the case of any inconsistency between this Agreement and the
2000 Plan, the terms of the 2000 Plan shall govern.  This Agreement is the
final, complete, and exclusive expression of the understanding between the
parties and supersedes any prior or contemporaneous agreement or representation,
oral or written, between them.  Modification of this Agreement or waiver of a
condition herein must be written and signed by the party to be bound.  In the
event that any paragraph or provision of this Agreement shall be held to be
illegal or unenforceable, such paragraph or provision shall be severed from the
Agreement and the entire Agreement shall not fail on account thereof, but shall
otherwise remain in full force and effect.

 

 

2

--------------------------------------------------------------------------------


 

13.               Notices.  All notices and other communications required or
permitted under this Agreement shall be written, and shall be either delivered
personally or sent by registered or certified first-class mail, postage prepaid
and return receipt requested, or by telex or telecopy, addressed as follows: if
to the Company, to the Company’s principal office, Attention: Mr. Rockford O.
Kottka, and if to the Grantee or his successor, to the address last furnished by
such person to the Company.  Each such notice and communication delivered
personally shall be deemed to have been given when delivered.  Each such notice
and communication given by mail shall be deemed to have been given when it is
deposited in the United States mail in the manner specified herein, and each
such notice and communication given by telex or telecopy shall be deemed to have
been given when it is so transmitted and the appropriate confirmation is
received.  A party may change its address for record purposes by giving notice
in accordance with the provisions of this Section 13.

 

 

 

IN WITNESS WHEREOF, the Grantee and the Company have executed this Agreement as
of the date first written above.


 


 


CENTERPOINT PROPTERIES TRUST

 

 

 

 

By:

 

 

 

 

Rockford O. Kottka

 

 

 

 

 

 

 

 

 

 

 

Its:

Executive Vice President and Treasurer

 

 

 

 


 


 


 


 


 


 


GRANTEE

 

 

 

 


 


 


 


 

 

 

 

Print name:  Rockford O. Kottka

 

 

3

--------------------------------------------------------------------------------